                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEBRASKA

NATHANIAL GERALD SERRELL
MACK,
                                             8:17CV495
                  Plaintiff,

      vs.

PETE RICKETTS, Nebraska State
Governor (officially and Individually);
DAVID HEINAMEN, Former Governor
(Officially and Individually); SCOTT
FRAKES, N.D.C.S. Director (Officially
and Individually); MICHEL KENNEY,
Former N.D.C.S. Director (Officially
and Individually); ROBERT P.
                                          MEMORANDUM
HOUSTON, Former N.D.C.S. Director          AND ORDER
(Officially and Individually); MICHAEL
ROTHWELL, N.D.C.S. Deputy Director
Division of Programs and Community
Services (Officially and Individually);
DIANE SABATKA-RINE, Deputy
Director of Opperations (Officially and
Individually); ROSALYN COTTON,
Nebraska State Parole Board Chair
(Officially and Individually); REX
RICHARDS, Nebraska State Parole
Board Vice Chair Person (Officially and
Individually); MARIO PURT, Lincoln
Correctional Center Warden (Officially
and Individually); ROBERT MADSON,
Nebraska State Penitentiary Warden
(Officially and Individually); RICHARD
CRUICKSHANK, Nebraska State
Penitentiary Warden (Officially and
Individually); JASON HURT, Nebraska
State Penitentiary Associate Warden and
Former Lincoln Correctional Center
Unit Adminatrator (Officially and
Individually); DAVID HARDGRAVES,
Lincoln Correctional Center Unit
Adminastrator and former Housing Unit
Bravo Unit Manager (officially and
Individually); DR. JEFF MELVIN,
PH.D. N.D.C.S. Behavioral Health
Assistant Administrator for Sex
Offender Services and C-Sort (Clinical
Sex Offender Review Team) Chair
Person (Officially and Individually);
DR. STEPHANIE BRUHN, N.D.C.S.
Behavioral Health Assistant
Administrator for Sex Offender Services
and C-Sort Team Chair Person
(Officially and Individually); WAYNE
CHANDLIER, N.D.C.S. Behavioral
Health Assistant Administrator for
Mental Health Services (Officially and
Individually); TAMMY JACKSON,
LIMHP N.D.C.S. Mental Health
practioner Clinical Sex Offender
Programs Manager and C-Sort Vice
Chair Person (Officially and
Individually); PAUL RODRIQIEZ,
LIMHP N.D.C.S. Clinical Sex Offender
Programs Manager and C-Sort Team
Vice Chair Person (Officially and
Individually); JANE DOE I, Former
Nebraska State Penitentiary Mental
Health Practioner II (Officially and
Individually); HEATHER JACKSON,
Nebraska State Penitentiary Mental
Health Practioner II (Officially and
Individually); JERAMY SIMONSEN,
Nebraska State Penitentiary Mental
Health Practioner II and former Acting
Clinical Sex Offender Programs
Manager and C-Sort Vice Chair Person


                                          2
(Officially and Individually); and TOM
PFEIFER, Nebraska State Penitentiary
Librarian (Officially and Individually) et
al.;

                   Defendants.

      This matter is before the court on Plaintiff’s “Motion Requesting
Continuance for Pro Se 1983 Amended Complaint.” (Filing No. 20.) Upon initial
review, the court determined that Plaintiff’s Complaint failed to state a plausible
claim for relief against any of the Defendants and gave Plaintiff until October 26,
2018, to file an amended complaint which states a plausible equal protection claim
against Defendants Dr. Melvin, Dr. Bruhn, Tammy Jackson, Paul Rodriqiez,
Jeramy Simonsen, Heather Jackson, and Jane Doe. (Filing No. 19 at CM/ECF p.
25.) All other remaining claims were dismissed without prejudice and without
leave to amend. (Id.) Plaintiff now asks for an additional 90 days to file his
amended complaint. Upon consideration,

      IT IS ORDERED that:

       1.    Plaintiff’s motion for an extension of time to file an amended
complaint (filing no. 20) is granted. Plaintiff shall have until January 24, 2019, to
file an amended complaint in accordance with the court’s September 26, 2018
Memorandum and Order. No other extensions shall be granted.

      2.    The clerk of the court is directed to set a pro se case management
deadline using the following text: January 24, 2019: check for amended
complaint.

      3.    The clerk of the court is directed to remove the following Defendants
from this action pursuant to the court’s September 26, 2018 Memorandum and
Order (filing no. 19): Pete Ricketts, David Heinamen, Scott Frakes, Michel
Kenney, Robert P. Houston, Michael Rothwell, Diane Sabatka-Rine, Rosalyn

                                             3
Cotton, Rex Richards, Mario Purt, Robert Madson, Richard Cruickshank, Jason
Hurt, David Hardgraves, Wayne Chandlier, and Tom Pfeifer.

     Dated this 23rd day of October, 2018.

                                             BY THE COURT:

                                             s/ Richard G. Kopf
                                             Senior United States District Judge




                                      4
